UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2014 NEWFIELD EXPLORATION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-12534 72-1133047 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 4 Waterway Square Place, Suite 100 The Woodlands, Texas 77380 (Address of principal executive offices) Registrant’s telephone number, including area code: (281) 210-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The proposals voted upon at the 2014 Annual Meeting and the final voting results are indicated below. For additional information on these proposals, please see the Company’s 2014 Proxy Statement. 1. Each of the ten nominees for director was elected to serve a one-year term expiring at the 2015 Annual Meeting of Stockholders. The voting results were as follows: Nominee For Against Abstentions Broker Non-Votes Lee K. Boothby Pamela J. Gardner John Randolph Kemp III Steven W. Nance Howard H. Newman Thomas G. Ricks Juanita F. Romans John (Jack) W. Schanck C. E. (Chuck) Shultz Richard K. Stoneburner J. Terry Strange 2. The appointment of PricewaterhouseCoopers LLP as the Company’s independent auditor for 2014 was ratified. The voting results were as follows: For Against Abstentions Broker Non-Votes 3. The stockholders approved, on an advisory basis, the compensation of the Company’s named executive officers. The voting results were as follows: For Against Abstentions Broker Non-Votes . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWFIELD EXPLORATION COMPANY Date: May 13, 2014 By: /s/ John D. Marziotti John D. Marziotti General Counsel and Corporate Secretary
